Citation Nr: 0831865	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the ears, claimed as secondary to service-connected bilateral 
hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to June 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the claim for service connection 
on a secondary basis and assigned a 10 percent evaluation for 
service-connected bilateral hearing loss.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

The Board remanded the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC in September 2007 
for additional development.  All required development has 
been completed and the veteran's claims are properly before 
the Board at this time.

The Board notes that the veteran submitted additional VA 
treatment records directly to the Board without a waiver of 
consideration by the agency of original jurisdiction (AOJ) 
after his appeal had been certified.  Review of this evidence 
reveals that some of the records are duplicative of evidence 
already of record and, therefore, not pertinent to his 
claims.  The remaining evidence is relevant to his claim for 
service connection on a secondary basis.  As will be 
discussed more fully below, the Board is granting the 
veteran's service connection claim.  For these reasons, this 
evidence need not be referred to the AOJ.  See 38 C.F.R. § 
20.1304 (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The veteran has been diagnosed with otomycosis, which is 
proximately due to or the result of the hearing aids he must 
wear for service-connected bilateral hearing loss.  

2.  Audiometric testing has revealed Level IV in the right 
ear and Level V in the left ear in June 2005 and Level IV in 
both ears in February 2008.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
of the ears, claimed as secondary to service-connected 
bilateral hearing loss, have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).  

2.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2007).  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2007).  

The veteran contends that he has a skin disorder of the ears 
as a result of his need to wear hearing aids due to service-
connected bilateral hearing loss.  He asserts that he has a 
rash in his ears that was never a problem prior to having to 
wear hearing aids.  The veteran indicates that he has to take 
his hearing aids out and that when he does so, the rash is 
not constant.  See May 2007 hearing transcript.  

The evidence of record consists entirely of VA treatment 
records from facilities in Providence, Rhode Island and 
Boston, Massachusetts.  The veteran was seen in September 
1999 with complaint of itching of both external ear canals 
and postauricle area.  See follow-up note.  

The veteran was assessed with seborrheic dermatitis of the 
ears in February 2006.  See dermatology clinic/consult note.  
An August 2006 record indicates that the veteran was using 
cream for itchy ears, which helped.  It was also noted that 
the use of hearing aids precipitated the itch.  See follow-up 
note.  The veteran reported an itchy left ear canal in 
October 2006.  Examination revealed clear ear canals in both 
ears (A.U.) and flaky skin in the left ear (A.S.).  See 
audiology consult note.  

In December 2006, the veteran complained of itchy ear canals, 
especially in the left.  Examination under high powered 
magnification using the binocular microscope was conducted.  
Impacted wax was removed from the left external canal; 
surface of wax had colonies of fungus that may extend to 
keratin layer of skin.  The tympanic membranes were normal 
without middle ear fluid or external canal discharge.  The 
impression made was otomycosis of the left ear (A.S.).  See 
ENT/consult note.  

In March 2007, the veteran was again seen with complaint of 
itchy ears.  Examination with the binocular microscope 
revealed scaly skin present in the floor of the proximal left 
external canal.  The right ear (A.D.) tympanic membrane and 
external canal were normal.  The impression made was 
dermatitis of external canals.  In September 2007, the 
veteran was seen with complaint of a three day history of 
bilateral ear itching.  He reported that the itch woke him up 
at night.  See ER Triage note.  The following day, the 
veteran indicated he had itchy ears because he had been using 
Q-tips with alcohol on them and because he had run out of 
steroid cream.  Examination revealed that the veteran's 
tympanic membranes were clear and the ear canals were not 
inflamed.  See follow-up note.  

In January 2008, the veteran was seen for a fitting of new 
hearing aids.  It was reported that he had dermatitis of the 
external auditory canals, which was significantly irritated 
by wearing in-the-canal (ITC) hearing aids.  See audiology 
reassessment.  In May 2008, the veteran reported that his new 
non-allergenic hearing aids still caused itchiness.  
Examination with the binocular microscope of both external 
canals revealed that they were normal without discharge or 
inflammatory changes.  The impression made was questionable 
reaction to hearing aids; questionable allergenic.  See ENT 
outpatient note.  

In July 2008, the veteran reported that he was unable to 
tolerate hearing aids fitting in his ears, as any device 
introduced into his ear canal caused intense itching, 
irritation in throat and tearing of eyes.  Topical use of 
dexamethasone drops in the ear canals controlled the symptoms 
but the veteran was not using hearing aids.  Examination 
revealed that the external ear canals and tympanic membranes 
were normal and there was no evidence of dermatographia.  The 
impression made was dermatitis of external canals.  See id.  

The veteran underwent a VA compensation and pension (C&P) 
skin examination in October 2007.  His claims folder was not 
available for review but the examiner indicated that the 
veteran had been seen at the Providence VA Medical Center 
(VAMC) dermatology clinic in the past and treated for 
seborrheic dermatitis with Sebulex shampoo and Nizoral cream.  
The veteran reported flaking and cracking in the ear canals 
when he wore his hearing aids.  He indicated that his ears 
become very itchy and that he scratches intensely, causing 
bleeding in the area.  The veteran reported using 
Triamcinolone on the hearing aids prior to wearing them with 
some relief; however, whenever he takes them out, the hearing 
aids continue to cause itchiness in the area.  He indicated 
that a hearing doctor told him it could possibly be an 
allergy to his hearing aids.  

Physical examination revealed that the veteran's ears were 
clear of greasy scale and flaking and were without discharge 
and drainage.  The external ear canals and concha area 
appeared normal and there were no papules, scaling or 
flaking.  The veteran was diagnosed with seborrheic 
dermatitis versus irritant dermatitis from the hearing 
prosthetics.  The examiner reported that it is at least as 
likely as not that the hearing prosthetics are the cause of 
the veteran's itching in his ear canals.  

A January 2008 addendum to the C&P examination report 
indicates that the claims folder was reviewed.  It was noted 
that the veteran is seen by Ear, Nose and Throat at the 
Providence VAMC, has been diagnosed with otomycosis, and was 
treated with Vosol Hydrocortisone drops and Mycolog cream to 
his hearing aids.  

Based on the opinion provided by the October 2007 VA examiner 
and the medical evidence of record related to the veteran's 
complaints, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for a skin disorder of the ears as secondary to the 
use of hearing aids for service-connected bilateral hearing 
loss.  38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

II.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

Service connection for hearing loss with tinnitus was 
initially granted with a noncompensable evaluation effective 
June 9, 1955.  See June 1956 rating decision.  In a February 
1995 rating decision, a separate 10 percent rating was 
established for tinnitus, effective November 15, 1993; the 
noncompensable evaluation for hearing loss remained in 
effect.  The rating for bilateral hearing loss was 
subsequently increased to 10 percent pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, effective March 21, 2005.  See 
June 2005 rating decision.  

The veteran contends that he is entitled to a rating in 
excess of 10 percent for service-connected bilateral hearing 
loss because he had to quit the union and was unable to 
perform his job.  He reports that he does not do much because 
he has problems understanding people; he also reports that 
his wife is always yelling at him.  See May 2007 hearing 
transcript.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2007).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (Diagnostic Code 6100) (2007).  
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

The Board notes that there are several VA treatment records 
with audiometric findings of record.  In November 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
65
65
70
LEFT
20
25
60
60
65

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 76 percent in the left ear.  
The puretone decibel threshold average was 58.75 in the right 
ear and 52.5 in the left ear.  Under Table VI, 38 C.F.R. 
§ 4.85 (2007), these results correspond to Level V in the 
right ear and a Level IV in the left ear.  The applicable 
percentage rating is 10 percent under Table VII.  See 
38 C.F.R. § 4.85 (2007).    

In October 2006, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
65
60
65
LEFT
20
45
65
60
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 82 percent in the left ear.  
The puretone decibel threshold average was 57.5 in the right 
ear and 60 in the left ear.  Under Table VI, 38 C.F.R. § 4.85 
(2007), these results correspond to Level IV in the right ear 
and a Level IV in the left ear.  The applicable percentage 
rating is 10 percent under Table VII.  See 38 C.F.R. § 4.85 
(2007).    

A January 2008 audiogram is not adequate for rating purposes, 
as it did not report decibels at 3000 hertz.  

VA C&P audio examinations were performed in June 2005 and 
February 2008.  On the authorized audiological evaluation in 
June 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
60
60
LEFT
20
30
70
75
70

The puretone decibel threshold average was 53.75 in the right 
ear and 61.25 in the left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent in both ears.  Under 
Table VI, 38 C.F.R. § 4.85 (2007), these results correspond 
to Level IV in both ears.  The applicable percentage rating 
is 10 percent under Table VII.  See 38 C.F.R. § 4.85 (2007).  

Pursuant to 38 C.F.R. § 4.86(b) (2007), when the Puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Under Table VIA, the June 2005 results correspond to Level IV 
for the left ear, which is elevated to a Level V.  The 
applicable percentage rating, however, when applying Level IV 
to the right ear and Level V to the left, remains 10 percent 
under Table VII, 38 C.F.R. § 4.85 (2007).  

In February 2008, authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
65
65
65
LEFT
30
45
65
65
70

The Puretone decibel threshold average was 62.5 in the right 
ear and 61.25 in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in both ears.  Under 
Table VI, 38 C.F.R. § 4.85 (2007), these results correspond 
to Level IV in both ears.  The applicable percentage rating 
is 10 percent under Table VII.  See 38 C.F.R. § 4.85 (2007).  

Pursuant to 38 C.F.R. § 4.86(a), when the Puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral, with each ear evaluated 
separately.  

Under Table VIA, the February 2008 results correspond to 
Level V for the right ear.  The applicable percentage rating, 
however, when applying Level V to the right ear and Level IV 
to the left, remains 10 percent under Table VII, 38 C.F.R. 
§ 4.85 (2007).  

The current severity of the veteran's bilateral hearing loss 
does not meet the criteria for an evaluation in excess of 10 
percent.  Therefore, the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The veteran has requested that an extraschedular evaluation 
be considered.  See Statement of Representative, dated August 
25, 2006.  The rating schedule represent as far as is 
practicable, the average impairment of earning capacity. 
Ratings will generally be based on average impairment. 38 
C.F.R. § 3.321(a), (b) (2007).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Peake.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case, the veteran's symptoms are contemplated by the 
rating criteria, which are based upon impairment of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests.  The rating criteria 
reasonably describe the veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as the one 
involving the veteran's service-connected bilateral hearing 
loss, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

As service connection has been granted for a skin disorder of 
the ears on a secondary basis, any defect in the notice or 
assistance given to the veteran was harmless.  As for the 
veteran's increased rating claim, prior to the issuance of 
the June 2005 rating decision that is the subject of this 
appeal, the veteran was advised of the evidence needed to 
substantiate a claim for increased rating and of his and VA's 
respective duties in obtaining evidence.  See March 2005 
letter.  In a March 2006 letter, the veteran was notified 
that disabilities are rated on the basis of diagnostic codes, 
was told of the need to present evidence to meet the rating 
criteria and to establish an effective date of an award.  He 
was provided the relevant diagnostic criteria found at 
38 C.F.R. §§ 4.85 and 4.86 in the March 2006 statement of the 
case (SOC).  In light of the foregoing, the Board finds that 
the veteran reasonably understood what was needed to 
substantiate the claim for an increased rating.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Actual 
knowledge of the rating criteria was demonstrated in a 
statement from the veteran's representative, dated September 
19, 2005, which cited to DC 6100.  The claim for increased 
rating was also readjudicated in an April 2008 supplemental 
statement of the case (SSOC).  Accordingly, the duty to 
notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA treatment records have been obtained and 
he was afforded appropriate examinations in connection with 
his claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  
In fact, the veteran has indicated on several occasions that 
he has no further information or evidence to submit.  See May 
2008 SSOC notice responses.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a skin disorder of the ears as 
secondary to service-connected bilateral hearing loss is 
granted.  

A rating in excess of 10 percent for service-connected 
bilateral hearing loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


